Title: To John Adams from John Thaxter, 28 June 1785
From: Thaxter, John
To: Adams, John


          
            Sir,
            Haverhill 28th. June 1785
          
          At the last Term of the Supreme Judicial Court held at Ipswich came upon Trial the Celebrated Cause of John Murray vs the Inhabitants of Gloucester— (This Murray is known by the Name of Salvation Murray, to contradistinguish him from another of the same Name, who preaches a very opposite Doctrine, and is known by the Name of Damnation Murray.)
          Mr. Murray about a twelvemonth agone brought an Action against the Inhabitants of Gloucester for Money had and recieved to his Use, in order to recover a part of his Salary that had been paid by some of his People to the Collector & by him to the Treasurer of that Town. Messs. Tudor and Sullivan were Counsel for the Plaintiff, Messs. Bradbury & Parsons for the Defendants. Mr. Tudor, who opened the Cause, after explaining the Nature of the Action, called in his Evidence to shew who had paid Money and to what amount, how it was appropriated &ca., finally to shew that Mr. Murray had never recieved any part of it— These points were not denied— Upon a cross-examination of the Evidence, Mr. Parsons put this question, “what are Mr. Murrays particular Tenets in Religion”? Mr. Sullivan pray’d the Judgment of the Court as to the propriety of the Question—said the different Sects in this Country were distinguished rather by their different Modes of administring the Ordinances and by their Church Discipline than by any particular Tenets—that we had only to do with the Professions of Christians— Mr. Parsons in reply argued, that this Action was grounded upon the third Article of the Bill of Rights, and that he had put that question to determine whether Mr. Murray was a protestant Teacher within the Sense of that Article—that meer profession was not sufficient in this Case— The Court unanimously determined, that as Murray had grounded his Action upon the 3d. Article, and meant to avail himself of all its Advantages, it ought to appear in Evidence, that he was such a protestant teacher of Piety, Religion and Morality as that Article described. After this determination, a number of questions were put to the Witness on the Stand, to wit, whether Mr. Murray did not deny a state of future punishments? Whether he did not preach Salvation in its most universal Sense? Whether he did not refuse to administer the Ordinance of Baptism to Infants? The Witness was very cautious in his Answers, except as to the Matter of Infant Baptism, which he said Mr. Murray did not administer— With this Exception, little could be collected from him but by Implication— He said, Mr. Murray had affirmed according to Scripture that Christ died for all Men—that the Plaister was as large as the Sore—that as we all died in Adam, so we were all made alive in Christ—but not a word about all being necessarily saved— The Witness appeared to be tolerably well read in Scripture, and to have retained in his Memory those Passages which Universalists quote in their Support— While he answered in the Language of Scripture, he was perfectly safe—he felt his Security, and was crafty enough to avoid being entangled—
          Mr. Bradbury in opening the Defence endeavour’d to establish three points—
          1st. That Mr. Murray and his followers were not a Sect or a Denomination within the meaning of the Constitution, having not as yet acquired a Name even by Reputation.
          2dly. That Mr. Murray was not such a protestant Teacher of Piety, Religion and Morality as was described in the third Article of the Bill of Rights—
          3dly. That his Society was not a corporate Society in the Sense of the Constitution, capable of forming Contracts—
          Little more being said upon the first point, than that they could not be distinguish’d as a Sect, he went on to the discussion of the second, which was somewhat of a trial of their theological learning and strength and for Lawyers they play’d their parts pretty well as Divines— With regard to the Words “protestant teacher” a question arose, who were Protestants and from whence did Protestantism originate— It was observed by the Counsel for the Defendants, that it sprung from a Protest against the fundamental Errors of the Romish Church signed at Smalfa a Town in Germany— It was reply’d by the Counsel on the other side, that it was a Mistake—that the Protest was only against the Authority of a Diet that had been illegally assembled, and not against any fundamental Errors of that Church— So that on one side it was a religious Protest, and on the other a Civil one. It was denied by Messs. Bradbury and Parsons, that Murray was a protestant teacher of Piety, Religion and Morality in the meaning of the 3d. Article—because he did not believe in a future state of punishments and inculcated the same Doctrine on his followers— And this, said they, destroys the moral Sanction, weakens the moral Obligation and has a tendency to render Men bad Citizens, and that therefore a Teacher of such a Doctrine could never be such an one as the Constitution meant to provide for— Whether Murray was right or wrong they would not say, but they were sure the Constitution made no provision for a Teacher—of such Doctrines—
          All this was denied by the opposite Counsel; and the Covenant between Murray and his followers was produced and read as Evidence that he was a Teacher of Religion, Piety & Morality— The Covenant was very well penned, and breathed a spirit of Benevolence— It held up the Doctrines of Piety to God and Love to our Neighbour, and as these are the eternal foundations of Religion, it could not on that account be objected to— This was Evidence of profession only—and I know not who has right to question the practice, where the Sectaries Conduct does not disturb the peace of Society— No Court or Jury can pretend to search the Heart—its Vices must be evidenced by the Acts of its owner; and Intention ought in these Cases ever to be collected from Actions— Very little of consequence was said against the Covenant— It was in general observed that it was not regular Evidence— It would most certainly have been impertinent, if the second Point of their Antagonists had not been set up.— The third point, was, that Murray’s Society was not a corporate Society in the Sense of the Constitution, and therefore incapable of making Contracts— I have ever thought this Point the safest and best to rest the Cause upon, as not involving in its discussion any religious matter speculative or practical, and of Course keeping one Object in view proper for a Court and Jury to decide upon without embarrassment. The Words of the 3d. Article, on which the Defendants relied, are as follows, “The People of this Commonwealth have a right to invest their Legislature with power to authorise & require, and the Legislature shall, from time to time, authorise and require, the several Towns, Parishes, Precincts, and other Bodies politic, or religious Societies, to make suitable provision, at their own expence &ca.” It was insisted upon very strenuously, that the Words, “and other Bodies politic, or religious Societies,[”] had reference to what preceeded, and that the Words “or religious Societies” were explanatory, and upon every possible Construction were—Bodies politic or corporate. But this Construction was denied— It was said that Baptists and Episcopalians and Quakers were unsafe under this Construction—that one Sect predominated or had the preference to another &ca. &c— Much was said about ignorant & illiterate Characters turning Teachers if such Societies were encouraged— However, whether the Article is right or wrong, it was immaterial in Murray’s Case— I cannot see how it is possible to suppose, as it now stands, that any other Society is or was intendend by it than a corporate one.
          The Pleadings being finished, the Court summed up the Evidence to the Jury— And I am exceedingly sorry that I could not be present at that time— I am however informed, that the Court were decidedly and unanimously in favor of the Defendants— But the Jury found for the Plaintiff— Eight of them were at first in favor of the Defendants, but were brought over by the rest of their Bretheren, more especially by a Baptist who was one of them— The Cause is to be reviewed—
          Thus, Sir, you have a very imperfect Sketch of this Trial— You have hardly the Outlines—but you will be able to collect the Merits perhaps from this irregular Account— The Bench & Bar were so crouded, that I could not take Minutes, and have been obliged to trust to a Memory not the most retentive. From your Attachment to the Profession, I presumed that a short abstract of this Cause, would not be unacceptable— With this view I forward it.
          Our Commerce is almost totally stagnated— Our Specie exhausted nearly— If there were as many enquiring the way to Zion, or what they should do to be saved, as there are of those who are ardently praying for the effusion or outpourings of Cash, we should be the happy People saved of the Lord. This perpetual Cry for Money often reminds me of Persons under serious Convictions— If the end of these things will be peace, so be it— If they do not correct some Vices, I am much mistaken— We have imported too many gewgaws, too many trifles— It is now time to lay hold of something solid & durable— We have Land enough, thank God, if we had virtue enough to cultivate it. When I consider my present Situation as out of the Atmosphere of Politicks & cast a retrospective view upon the four years I spent with you, the Contrast makes me smile— I know nothing that passes in Europe, nor even what is going forward in our Government. I know nothing of the Movements scarcely of our own Cabinett, much less of the Intrigues of the European Courts. In the old World, it was common food—here I find it a rare dish—so that my Regimen is totally altered.
          As to my professional Business, it is as good as I could have expected from the time of my settlement here. We are so contiguous to the State of New Hampshire, that it is convenient for me to do business there—altho’ the profits of it are not equal to what we recieve in our State. I find it requires time to be known and to command much business in our profession— There is one of the fraternity in this place, who has been establish’d here about seven years— We are as sociable as Physicians— He has done a great deal of business here, and of course has a number of people in this and the adjacent Towns indebted to him.— This is an advantage, as it secures to him their business.— He never pleads any Causes, so that his prinipal Concern is in the default way— My practice increases, and I do not see at present why my Stand will not be a good one in time. If I cannot maintain myself here, I can but retire with my Books & Clothes, having no other Incumbrances— I don’t mean to include a Wife under the Article of Incumbrances, tho’ I believe them to be sometimes the heaviest— I am much obliged by your advice respecting the choice of a Companion— If it did not clash with my Vows of Celibacy, I would throw off the Monk, so far as that— But I believe I shall hold fast to my Integrity— I hear a great many Reports about my Courtship & propinquity to the connubial State—but the general Issue is always at command, & when that fails, I can creep off with a protestando. I dont wish for the liberty of pleading double.— But it is time to finish my private History, which you commanded me to write to you— It is too uninteresting for your entertainment & not very amusing to him who has the honor to be, with an inviolable Attachment, / Sir, / your most obedient Servt
          
            J. T
          
        